Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 and 06/29/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


3.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a computer-readable recording medium having recorded thereon a program. However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1, 6-9, 11 and 14-15 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Zontrop et al. (US Pub No.: 2014/0307084A1).

With regard to Claim 1, Zontrop et al. disclose an electronic device (An imaging device 1, Abstract; Paragraph 0026; Figure 1) comprising: 
a camera (Time-of-flight camera 1 with a camouflage creator 2, Paragraphs 0026-0027 and Figure 1); 
a display (Camera viewport, Paragraph 0038; Figures 6a-6b); 
a memory storing one or more instructions (Computer medium storing program code, Paragraphs 0002,0014) and 
a processor configured to execute the one or more instructions stored in the memory (See computer, Paragraph 0014) to: 
determine a size of a wall surface to be photographed (an area of a wall surface to mount an electronic device 3)  to be output to an image display apparatus (display screen provided on top of the electronic device) (It is desirable to mount an electronic device 3 on an object 4. This object can e.g. be a wall.  An imaging device 1 is used to obtain an image I of the area including the location where it is desirable to mount the electronic device 3, Paragraphs 0025-0026 and Figure 1. After taking the picture in the position illustrated in FIG. 6A, the portion corresponding with window 44 is cut out and resized and reshaped in order to obtain the camouflage pattern P for display on the display screen of the electronic device, see FIG. 7, Paragraph 0038);
control the display to display, on a preview image, a guideline indicating a region corresponding to the size of the wall surface to be photographed, based on a distance between the electronic device and the wall surface (The time-of-flight camera is adapted to show the user, when looking through the viewport of his camera, a window 44 in the middle of his screen. The window 44 corresponds with a possible location for mounting the electronic device. The camera may be further adapted to change the size and shape of the window 44 to resemble the display screen in the mounted situation. The calculation of the shape and size of the selector window is done using the distance map which the camera is continuously receiving, Paragraph 0038; Figures 6a-6b);
control the camera to capture an image indicating the wall surface, based on the guideline (By using the distance map, the frame is made to correspond to the contour of the display screen in the mounted position. After taking the picture in the position illustrated in FIG. 6A, the portion corresponding with window 44 is cut out and resized and reshaped in order to obtain the camouflage pattern P for display on the display screen of the electronic device, see FIG. 7, Paragraph 0038); and 
transmit the captured image to the image display apparatus such that the captured image is output to the image display apparatus (Again, as mentioned above, after taking the picture in the position illustrated in FIG. 6A, the portion corresponding with window 44 is cut out and resized and reshaped in order to obtain the camouflage pattern P for display on the display screen of the electronic device, see FIG. 7, Paragraph 0038; Figures 1, and 5-7). 


Regarding Claim 6, Zontrop et al. disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to: receive information about a size of a screen of the image display apparatus from the image display apparatus; and determine the size of the wall surface (an area of a wall surface to mount an electronic device 3) to be photographed, based on the received information (The time-of-flight camera is adapted to show the user, when looking through the viewport of his camera, a window 44 in the middle of his screen. The window 44 corresponds with a possible location for mounting the electronic device. The camera may be further adapted to change the size and shape of the window 44 to resemble the display screen in the mounted situation. The calculation of the shape and size of the selector window is done using the distance map which the camera is continuously receiving, Paragraph 0038; Figures 6a-6b).  

With regard to Claim 7, Zontrop et al. disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to: perform at least one of size correction (cut out and resized/reshaped), color correction, brightness correction, and distortion correction on the captured image; and transmit the corrected image to the image display apparatus (display screen of electronic device) such that the corrected image is output to the image display apparatus (After taking the picture in the position illustrated in FIG. 6A, the portion corresponding with window 44 is cut out and resized and reshaped in order to obtain the camouflage pattern P for display on the display screen of the electronic device, see FIG. 7. The digital camouflage pattern illustrated in FIG. 7 can then be used for display on a display screen provided on top of the electronic device, Figures 5-7; Paragraphs 0038-0039). 

In regard to Claim 8, Zontrop et al. disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to, in response to an external input of touching a region of the preview image, move the guideline to the touched 29region (A portion of the image is selected, wherein this portion corresponds with a sub-area in which the electronic device is going to be mounted. This selection can be done by selecting the center of the picture and letting a user select a sub-area with an input device such as a touch screen, Paragraphs 0027-0031). 

Regarding Claim 9, Zontrop et al. disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to: extract a region indicated by the guideline from the captured image and store the extracted region; and transmit the stored image to the image display apparatus such that the stored image is output to the image display apparatus (Again, as discussed above, after taking the picture in the position illustrated in FIG. 6A, the portion corresponding with window 44 is cut out and resized and reshaped in order to obtain the camouflage pattern P for display on the display screen of the electronic device, see FIG. 7. The digital camouflage pattern illustrated in FIG. 7 can then be used for display on a display screen provided on top of the electronic device, Figures 5-7; Paragraphs 0038-0039). 

Method Claims 11 and 14 correspond to device claims 1 and 6 and are rejected as discussed in the above rejections to claims 1 and 6. Computer program storing Claim 15 corresponds to device claim 1 and is rejected as discussed in the above rejection to device claim 1 (Also see Paragraphs 0002 and 0014 of Zontrop et al.). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.) Claims 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zontrop et al. (US Pub No.: 2014/0307084A1) as applied to claims 1 and 11 above, and further in view of Yoganandan et al. (US Pub No.: 2017/0262247A1).

With regard to Claim 4, Zontrop et al. do not explicitly disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to: 28in response to movement of the electronic device being detected, calculate a distance between the electronic device and the wall surface; adjust a size of the guideline, based on the calculated distance between the electronic device and the wall surface; and control the display to display, on the preview image, the guideline of which the size is adjusted. Yoganandan et al. disclose 28in response to movement of the electronic device being detected, calculate a distance between the electronic device and the wall surface; adjust a size of the guideline, based on the calculated distance between the electronic device and the wall surface; and control the display to display, on the preview image, the guideline of which the size is adjusted, 
(Yoganandan et al. disclose content management that includes receiving an image of one or more display devices with respective first content displayed. For at least one display device, a display device identification (ID) is retrieved. A change to the first content displayed at the at least one display device is caused, based on the display device ID of the at least one display device, upon interaction with the image, Abstract of Yoganandan et al.. Yoganandan et al. teach of a user that is arranging the display devices may take a picture or a video of all the display devices from any perspective, using the electronic device 120. A perfectly rectangular object, for example, may appear deformed when the image is taken from a perspective that is not perpendicular to its plane (e.g., the image on the electronic device shown in FIG. 20B). Once the display devices are paired with the electronic device 120 to obtain required information such as the image displayed in each electronic device 120, their physical dimensions etc., the sensor(s) of the electronic device 120 such as a camera may further determine the distance and angle of the electronic device 120 to the display devices. 
Alternatively, as the sizes and shapes of the display devices are known to the electronic device 120, the degree of the deformation may be used to calculate the relative position of the user, with respect to the deformed object in the image. As the user moves closer and further away from a display device 140 (movement of the electronic device being detected), the size of its virtual overlay increases and decreases respectively (adjusting size of guideline). When the user is exactly in front of the display device 140, its ideal viewpoint, the virtual overlay associated with display device 140 has edges that are perfectly at 90 degrees to each other. The more the user moves away from the normal axis sideways or top down, the edges of the virtual overlays stray more from the 90-degree angle to match the distorted perspective, Paragraphs 0154-0155 and Figures 1-3D of Yoganandan et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, to enable the electronic device in the teachings of Zontrop et al. to, in response to movement of the electronic device being detected, calculate a distance between the electronic device and the wall surface; adjust a size of the guideline, based on the calculated distance between the electronic device and the wall surface; and control the display to display, on the preview image, the guideline of which the size is adjusted as taught by Yoganandan et al., because doing so allows the user to see the effect of the arrangement of the electronic device from the preferred viewpoint, Paragraph 0155 of Yoganandan et al.). 

In regard to Claim 5, Zontrop et al. and Yoganandan et al. disclose the electronic device of claim 4, wherein the processor is further configured to execute the one or more instructions to: in response to the distance between the electronic device and the wall surface being decreased based on the movement of the electronic device, adjust the size of the guideline to be larger; and in response to the distance between the electronic device and the wall surface being increased based on the movement of the electronic device adjust the size of the guideline to be smaller,
 (Yoganandan et al. teach that as the user moves closer and further away from a display device 140, the size of its virtual overlay increases and decreases respectively. When the user is exactly in front of the display device 140, its ideal viewpoint, the virtual overlay associated with display device 140 has edges that are perfectly at 90 degrees to each other. The more the user moves away from the normal axis sideways or top down, the edges of the virtual overlays stray more from the 90-degree angle to match the distorted perspective. This information may be mathematically generalized using principles of projective geometry, homography, etc., and compared with the known physical dimensions of the display to estimate exactly where, with respect to display device 140, that the user and the electronic device 120 is currently positioned. Once the current position and viewpoint is calculated, the amount of counter rotation and movement required to obtain the ideal viewpoint is then calculated, Paragraph 0154 of Yoganandan et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic device in the teachings of Zontrop et al. to, in response to the distance between the electronic device and the wall surface being decreased based on the movement of the electronic device, adjust the size of the guideline to be larger; and in response to the distance between the electronic device and the wall surface being increased based on the movement of the electronic device adjust the size of the guideline to be smaller as taught by Yoganandan et al., because doing so allows the user to see the effect of the arrangement of the electronic device from the preferred viewpoint, Paragraph 0155 of Yoganandan et al.). 

Method Claim 13 corresponds to device claim 4 and is rejected as discussed in the above rejection to claim 4.


6.) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zontrop et al. (US Pub No.: 2014/0307084A1) as applied to claim 1 above, and further in view of Alm et al. (US Pub No.: 2016/0119553A1).

With regard to Claim 10, Zontrop et al. disclose the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to calculate the distance between the electronic device and the wall surface (The calculation of the shape and size of the selector window is done using the distance map which the time-of-flight camera is continuously receiving, Paragraph 0038; Figure 1 of Zontrop et al.). 
However, Zontrop et al. do not explicitly disclose calculating the distance based on at least one of an ultrasonic sensor and a gyro sensor.  Alm et al. teach of an electronic device that calculates the distance between the device and an object using an ultrasonic sensor, (Alm et al. teach of methods and systems for including sensor data from a sensor unit (108) as an overlay (204) in a video stream from a camera (106) monitoring a scene (200). The overlay has overlay regions (206a-f) corresponding to scene regions (202a-f), and when the sensor unit detects motion in a scene region a graphical element (208) is added to the overlay in the overlay region corresponding to that scene region. Video analytics procedures, such as object feature detection or motion or change detection may then be used to determine if detection has been made in a specific scene region by both the camera and the sensor unit, Abstract and Paragraph 0001 of Alm et al.. Alm et al. teach that the distance to objects can be detected using ultrasonic sensors, Paragraphs 0013, 0041-0042 of Alm et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the electronic device in the teachings of Zontrop et al. to use an ultrasonic sensor to calculate the distance between the device and an object as taught by Alm et al., because ultrasonic sensors are a cost effective option of detecting a distance with stable readings and high accuracy). 


7.) Allowable Subject Matter
Claims 2-3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697